

Israel Technology Acquisition Corp.
7 Gush Etzion, 3rd Floor
Givaat Shmuel
Israel 54030


To:
Gemini Israel Funds
9 Hamenofim Street
Herzliya Pituach 46725
Israel


Landa Ventures Ltd.
7 Menachem Begin St.
Ramat Gan 52521
Israel




June 19, 2006


CERTIFICATION


1. The merger agreement (“Merger Agreement”), by and among Israel Technology
Acquisition Corp. (“ITAC”), IXI Mobile, Inc. (“IXI”) and ITAC Acquisition
Subsidiary Corp., a wholly owned Subsidiary of ITAC, dated as of February 28,
2006, has been duly and validly executed by ITAC and is a binding obligation of
ITAC as of the date hereof.


2. Pursuant to Section 5.1 of the Merger Agreement, IXI is required to obtain
ITAC's prior approval to certain transactions, including, without limitation,
the transactions contemplated by that certain Loan Agreement between IXI Mobile
(R&D) Ltd. (“IXI Israel”), a wholly owned subsidiary of IXI, duly incorporated
under the laws of the State of Israel, Southpoint Master Fund LP ("Southpoint")
and IXI, in its capacity as guarantor thereunder, attached hereto as Exhibit A
(collectively with all exhibits, schedules and ancillary documents thereto, the
"Loan Agreement") and the transactions contemplated by that certain Letter
Agreement by and among IXI, IXI Israel and you attached hereto as Exhibit B.
Consequently, ITAC hereby certifies that its Board of Directors (including any
required committee or subgroup of the Board of Directors of ITAC) has, as of the
date of this Certification, unanimously granted its approval to IXI to enter
into the Loan Agreement and the Letter Agreement. ITAC further certifies that
its Board of Directors (including any required committee or subgroup of the
Board of Directors of ITAC) has, as of the date of this Certification,
unanimously approved the execution by ITAC of this Certification.




--------------------------------------------------------------------------------



3. Subject to and conditioned upon the consummation of the ITAC/IXI Merger, ITAC
hereby certifies and agrees that: (i) all of IXI's and IXI Israel’s obligations,
agreements, undertakings, representations and warranties to you pursuant to the
Letter Agreement and pursuant to the Loan Agreement, including, without
limitation, the obligations undertakings, representations and warranties to you
pursuant to the combined provisions of the Letter Agreement and Sections 3.2 and
3.3 of the Loan Agreement (collectively, the "Assumed Obligations"), will be
assumed by ITAC in their entirety as of the Effective Time (as such term is
defined in the Merger Agreement); (ii) as a result of ITAC's agreement in the
immediately preceding Section, you shall be entitled to, among other things: (x)
convert each of your respective Conversion Amounts into shares of ITAC Stock
pursuant to the combined provisions of the Letter Agreement and Section 3.2(a)
and Sections 3.2(c) through (e) of the Loan Agreement, and (y) receive a total
amount of Two Hundred Forty Thousand (240,000) shares of ITAC Stock pursuant to
the combined provisions of the Letter Agreement and Section 3.3(a) of the Loan
Agreement and, subject to your meeting the Conversion Inducement Threshold, ITAC
Warrants pursuant to the combined provisions of the Letter Agreement and Section
3.3(b) of the Loan Agreement; (iii) prior to an Optional Conversion pursuant to
Section 3.2(a) of the Loan Agreement and prior to the issuance of ITAC Stock
and/or ITAC Warrants pursuant to Section 3.3 of the Loan Agreement, ITAC shall
take any and all actions necessary to authorize and reserve a sufficient number
of shares of ITAC Stock to effect such Optional Conversion and such issuance of
equity securities; (iv) any shares of ITAC Stock or ITAC Warrants issuable to
you following the consummation of the ITAC/IXI Merger and the assumption by ITAC
of the Assumed Obligations, will be issued to you as soon as practicable
following the Effective Time of the ITAC/IXI Merger; (v) upon delivery to you of
any shares of ITAC Stock pursuant to the combined provisions of the Letter
Agreement and the Loan Agreement, such shares of ITAC Stock shall be duly
authorized, validly issued, fully paid and non-assessable; (vi) ITAC shall
provide you with representations and warranties substantially similar to the
representations and warranties provided by ITAC to IXI in Article IV of the
Merger Agreement; and (vii) ITAC shall grant to you registration rights with
respect to all shares of ITAC Stock which you may receive pursuant to the Loan
Agreement and this Certification; such registration rights being equivalent to
those registration rights previously granted to you in connection with the
Merger Agreement.


4. ITAC hereby represents and warrants to you as of the date hereof as follows:


4.1 Authorization; Binding Obligations. ITAC has all requisite corporate power
and authority to execute and deliver this Certification. Subject to the
consummation of the ITAC/IXI Merger, ITAC will have the corporate power and
authority to perform its obligations pursuant to this Certification, including,
but not limited to, the issuance to you of the ITAC Stock and the ITAC Warrants
pursuant to the combined provisions of the Letter Agreement, the Loan Agreement
and paragraph 3 hereof. All corporate action on the part of ITAC, its officers,
directors and stockholders necessary for the authorization of this Certification
have been taken. Subject to the consummation of the ITAC/IXI Merger, all
corporate action on the part of ITAC, its officers, directors and stockholders
necessary for the performance of ITAC’s obligations hereunder, including, but
not limited to, the issuance to you of the ITAC Stock and the ITAC Warrants will
be taken in a timely manner.
 
2

--------------------------------------------------------------------------------


 

 
4.2
Conflict; Required Filings and Consents.



(a) The Loan Agreement and the Letter Agreement, after giving effect to this
Certification and the grant of approval by the Board of Directors of ITAC to IXI
to enter into the Loan Agreement and the Letter Agreement, do not conflict with
or give rise to any right of termination under the Merger Agreement.
 
(b) The execution and delivery of this Certification by ITAC do not, and,
subject to the consummation of the ITAC/IXI Merger, the performance of ITAC's
obligations pursuant to this Certification shall not: (i) conflict with or
violate ITAC’s charter documents, or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or materially impair ITAC’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of ITAC
pursuant to, any ITAC contracts (as defined below), except, with respect to
clause (ii), for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually and in the aggregate, have a Material
Adverse Effect on ITAC.


(c) No consent, approval or authorization of, or declaration to or filing with,
any Person is required, or will be required, for the valid authorization,
execution and delivery by ITAC of this Certification or, subject to the
consummation of the ITAC/IXI Merger, for the valid authorization, issuance and
delivery to you of the ITAC Stock and the ITAC Warrants, other than those
consents, approvals, authorizations, declarations or filings which have been
obtained or made, as the case may be or which will be obtained and made in a
timely manner.


4.3 Representations and Warranties in Connection with the ITAC/IXI Merger. 


(a) ITAC hereby confirms that (i) each representation and warranty of ITAC
contained in the Merger Agreement that is qualified as to materiality was true
and correct as of the date of the Merger Agreement and (ii) each representation
and warranty of ITAC contained in the Merger Agreement that is not qualified as
to materiality was true and correct in all material respects as of the date of
the Merger Agreement.


(b) ITAC hereby confirms that as of the date hereof, no event has occurred since
the date of the Merger Agreement which, individually or in the aggregate, would
cause any representation and warranty of ITAC contained in the Merger Agreement
to be incorrect in any material respect.


(c) Prior to the consummation of the ITAC/IX Merger, IXI is required to receive
an opinion of Graubard Miller, counsel for ITAC, containing opinions customary
for similarly structured transactions, including the authority of ITAC to enter
into the transactions called for by the Merger Agreement and the issuance of the
securities provided for in the Merger Agreement.


3

--------------------------------------------------------------------------------


 
5. Capitalized terms not otherwise defined herein shall have the meanings
assigned them in the Loan Agreement.


6. Each one of you has read ITAC's final prospectus, dated July 12, 2005, and
understands that ITAC has established a trust fund ("Trust Fund"), in an amount
of $33,812,870 as of March 31, 2006, for the benefit of ITAC's public
stockholders and that ITAC may disburse monies from the Trust Fund only (i) to
its public stockholders in the event they elect to convert their shares or upon
ITAC's liquidation or (ii) to ITAC after it consummates a business combination.
For and in consideration of ITAC providing the foregoing Certification to you,
each one of you, by accepting this Certification, hereby, severally and not
jointly, agrees that it does not have any right, title, interest or claim of any
kind in or to any monies in the Trust Fund ("Claim") and waives any Claim it may
have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with ITAC and will not seek recourse against the Trust
Fund for any reason whatsoever. For the avoidance of doubt, this paragraph 7
shall not in any event be construed to constitute a waiver of any claim by any
one of you against ITAC in the event that the ITAC/IXI Merger is consummated.
This provision shall survive termination of this Certification for any reason
whatsoever.
 
7. This Certification is provided as an inducement for each one of you to enter
into the Letter Agreement.


8. This Certification shall be governed by and construed in accordance with the
laws of Delaware without regard to the conflicts of laws provisions thereof.




[Signature Page Follows]


4

--------------------------------------------------------------------------------






 
ISRAEL TECHNOLOGY ACQUISITION CORP.
     
By:       /s/ Israel Frieder
 
             Name: Israel Frieder
 
             Title: Chairman and Chief Executive Officer
       
Accepted as of the date hereof:
     
GEMINI ISRAEL III LIMITED PARTNERSHIP,
 
by its general partner Gemini Capital Associates III L.P.,
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ David Cohen         /s/ Yosi Sela 
     
Name: David Cohen         Yosi Sela
     
Title: CFO, GP                    Managing Partner
 
            
     
GEMINI ISRAEL III PARALLEL FUND LIMITED PARTNERSHIP,
 
by its general partner Gemini Capital Associates III, L.P.
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ David Cohen         /s/ Yosi Sela 
     
Name: David Cohen         Yosi Sela
     
Title: CFO, GP                   Managing Partner      
         
GEMINI ISRAEL III OVERFLOW FUND LIMITED PARTNERSHIP,
 
by its general partner Gemini Capital Associates III L.P.,
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ David Cohen         /s/ Yosi Sela 
     
Name: David Cohen         Yosi Sela
     
Title: CFO, GP                   Managing Partner
   

 

[SIGNATURE PAGE TO ITAC SP CERTIFICATION]


--------------------------------------------------------------------------------






 
GEMINI PARTNER INVESTORS LIMITED PARTNERSHIP.
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ David Cohen         /s/ Yosi Sela 
     
Name: David Cohen         Yosi Sela
     
Title: CFO, GP                   Managing Partner
     
LANDA VENTURES LTD.
     
By:/s/ B. Landa
     
Name: B. Landa
     
Title: Chairman



 
[SIGNATURE PAGE TO ITAC SP CERTIFICATION]



--------------------------------------------------------------------------------


